Citation Nr: 1500374	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-15-190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2008.  The appeal was previously remanded in June 2012 and again in August 2014.  


FINDING OF FACT

The Veteran currently has tinnitus, was exposed to hazardous noise during service, and credibly states that he has had tinnitus since service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) need not be discussed. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran contends that he developed tinnitus over time during his twenty years of service, due to noise exposure.  Service treatment records do not show any complaints of tinnitus. 

The Veteran has been provided three VA audiology examinations in connection with his claim.  The first, dated in March 2009, was conducted on a patient who was not the Veteran.  Although the Veteran's name headed the examination report, in the body of the report, the examiner referred to a different Veteran by name, and the military history was completely different, identifying, for example, active service in Afghanistan in 2007, many years after the Veteran's retirement from active duty.  

The file was accordingly remanded for a new examination in June 2012.  However, that examination was also inadequate, again for inconsistencies, most notably, an erroneous post-service history of noise exposure working in the construction industry, when in fact, the Veteran's demonstrated post-service occupational history has been as a security officer for the VA.  

Therefore, the file was again remanded for an adequate examination in August 2014.  However, the examination obtained, dated in October 2014, was, once again, insufficient.  Most of the examination report centered on hearing loss, which is not at issue.  Moreover, the examiner relied on the previous examinations, which, as noted above, were inadequate due to the erroneous histories provided in the reports.  Specifically, the examiner stated that "given the lack of any new evidence that would reverse the previous two opinions, it is considered that his tinnitus is less likely as not due to in-service noise exposure."  As to case history information, the examiner explicitly referred the reader to the March 2009 and September 2012 examination reports, whereas the reason the new examination was requested was because those histories were inaccurate.  Therefore, the examination report cannot be relied upon.  

In sum, none of the three VA examinations is probative as to a nexus to service, because of the reliance on demonstrably inaccurate histories.  However, the Veteran is competent to provide evidence both of the current existence of tinnitus, and its continuity of symptomatology since service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore, an additional examination is not essential, and due to the three failed attempts to provide an adequate examination, the Board finds that the appeal should not be further prolonged in a fourth attempt to obtain an acceptable examination.  In this regard, the Veteran has a medical diagnosis of tinnitus, and stated, in May 2009, that tinnitus has existed from the time of his active military service.  

The VA Veterans Benefits Administration (VBA) issued Fast Letter 10-35 on September 2, 2010, which indicates that the Department of Defense's Duty Military Occupational Specialty Noise Exposure Listing may be consulted to determine the likelihood of exposure to hazardous noise.  Here, the Veteran's Air Force occupational specialty was Security Technician.  The closest listed specialty is Security Forces, which appears on the Duty MOS Noise Exposure Listing as "Moderate" likelihood for exposure to hazardous noise.  

Evidence of the Veteran's exposure to hazardous noise during service includes service treatment records dated in November 1977 and in April 1991, showing that he worked on a flight line.  The occupational potential for noise exposure is also documented by the numerous hearing conservation audiograms, and issuance ear plugs on several occasions.  Thus, the potential for hazardous noise exposure was clearly present, and the Board concedes hazardous noise exposure during service.  

Since service, the Veteran has also worked as a security officer, but at a VA facility, instead of on a flight line.  The contemporaneous records first shows tinnitus to be present in an April 2006 VA outpatient treatment record, in which the Veteran reported ringing in the ears.  No history was reported on that occasion.  However, in connection with his appeal, he stated, in May 2009, that tinnitus had been present since service.  It is well established in VA law that an appellant's testimony cannot be rejected solely because it was not reported contemporaneously to service, or noted in the service medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006) (noting that the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is still a factor that may be weighed against the lay evidence of record).  

For the absence of evidence to be relevant, there must be some reason why the existence of the fact would be ordinarily recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7)).  The Board does not find the absence of treatment or mention of the condition in service, or during the succeeding years, to be a sufficient basis for a determination against the claim.  For one thing, the absence of tinnitus was never mentioned, except for one occasion during service, in 1977, and he continued on active duty for another 14 years after that.  Moreover, tinnitus is a condition which may be perceived as an annoyance or a nuisance, rather than a medical condition for which treatment or compensation is sought, and is often first brought to medical attention when specifically asked about symptoms, in connection with evaluation of another condition, or when it becomes particularly bothersome.  Notably, when tinnitus was first recorded in 2006, no history was offered or sought.  Therefore, the Board finds that the Veteran's statements concerning tinnitus symptoms, first made in 2006, are not inconsistent with his later statements that tinnitus had been present since service.    

Based on the above factors, the Board finds that the evidence is about evenly balanced as to whether tinnitus was of service onset.  With the application of the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted, and the claim is granted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for tinnitus is granted.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


